Citation Nr: 0108531	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  86-05 015	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the rating for the veteran's service-connected 
schizophrenic disorder, schizoaffective type, was properly 
reduced from 100 percent to 70 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1971 and from July 1972 to May 1973.

Pursuant to 38 U.S.C.A. § 7103(b) (West 1991 & Supp. 2000), 
the Board, on its own motion, ordered reconsideration of the 
April 29, 1986, Board decision in this case.  On October 5, 
2000, the Vice Chairman of the Board signed the Order for 
Reconsideration of the issue of entitlement to an increased 
rating for schizophrenic disorder, schizoaffective type, 
currently evaluated as 70 percent disabling.  This decision 
by the reconsideration panel replaces the April 29, 1986, 
Board decision with respect to that issue.


FINDING OF FACT

The May 1985 rating decision reducing the rating of the 
veteran's service-connected schizophrenic disorder, 
schizoaffective type, was not based on a comprehensive review 
of the record or a full or complete medical examination 
showing that it underwent a material improvement that was 
reasonably certain to be maintained under the ordinary 
conditions of life.


CONCLUSION OF LAW

Restoration of the 100 percent rating assigned for the 
service-connected 


schizophrenic disorder, schizoaffective type, is warranted.  
38 C.F.R. § 3.343 (1985).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A rating action in August 1973 granted the veteran service 
connection for depressive reaction.  A schedular 100 percent 
rating was assigned.  This decision was based on service 
medical records for the veteran's second period of service 
indicating that, following a medical board evaluation, the 
veteran was separated from service with the diagnosis of 
depressive reaction and recurrent, mild lumbar muscular pain.  
The veteran was then discharged from service with a physical 
disability in May 1973.  The effective date of the 100 
percent rating was as of May 18, 1973, the day after the 
veteran's discharge from service by reason of physical 
disability.

The veteran was afforded a VA examination in April 1974 as 
part of a scheduled review of his disability rating.  The 
veteran indicated on a VA Form 21-2545, Report of Medical 
Examination for Disability Determination, that he had worked 
part-time as a gas station attendant.  The neuropsychiatric 
examiner noted that the veteran was separated from his wife 
and unemployed.  He provided a diagnosis of schizophrenia, 
chronic undifferentiated type, currently in partial 
remission.  The examiner added that he considered the veteran 
to be moderately to severely impaired socially and 
economically due to feelings of apathy, depression and 
admission of auditory hallucinations.

The veteran's 100 percent rating was continued by a confirmed 
rating decision dated in May 1974.  The rating action was 
conveyed to the veteran that same month.

The veteran was afforded another VA examination in March 
1975, as part of a scheduled review of his psychiatric 
disability rating.  He was not employed and said that he had 
not worked since prior to his enlistment in 1972.  The 
diagnosis was psychoneurosis, depressive reaction.  The 
examiner commented that the degree of industrial 
inadaptability seemed severe.  

The veteran's 100 percent rating for his psychiatric 
disability was maintained as reported in a confirmed rating 
decision dated in May 1975.

During a VA examination in April 1976, the veteran was 
reported to be employed as a gas station attendant on a part-
time basis.  He now had a child.  He described a fair 
relationship with his wife and associates.  He continued to 
receive outpatient treatment.  The results of the examination 
were similar to those from March 1975.  The diagnosis was 
again psychoneurosis, depressive reaction.  The examiner 
opined that the veteran's degree of industrial inadaptability 
now seemed moderate as he was handling his part-time 
employment and had adjusted well.

As a result of the findings of the April 1976 examination, 
the veteran's disability rating for his depression [sic] 
reaction was reduced to a 70 percent rating, effective from 
August 1, 1976.  The veteran was notified of this action in 
April 1976.

The veteran submitted a claim for entitlement to nonservice-
connected pension benefits in September 1976 that was 
construed as a claim for a total disability rating due to 
individual unemployability (TDIU).  In association with the 
claim, he submitted a statement wherein he said that he had 
been employed but was dismissed from his job because of his 
nerves.  He also submitted a statement from an unidentified 
individual that noted that the veteran had been employed but 
was released because he was unable to work with other 
employees.

The veteran was afforded a VA examination in October 1976.  
The examiner noted that the veteran was quite withdrawn and 
depressed.  He was vague and guarded in his responses.  The 
veteran said that he found work to be difficult because of 
his nerves.  The examiner stated that the veteran was 
marginally competent and was in need of rehabilitative 
services.  The diagnosis was schizophrenic reaction, in 
partial remission.

Associated with the claims file is a VA Form 21-4192, Request 
for Employment Information In Connection with Claim for 
Disability Benefits.  The data on the form indicated that the 
veteran had worked 15 hours a week as a gas station attendant 
from January to July 1976.  The reasons for termination were 
listed as "can't work" and "nerves."  A second VA Form 21-
4192 was also received in January 1977 and appeared to report 
the same information.

A confirmed rating decision, dated in February 1977, 
continued the veteran's 70 percent rating for his psychiatric 
disability.  The rating decision noted that the disability 
was in partial remission.

The veteran was afforded a VA examination in April 1977.  The 
examiner reported that the veteran had difficulty relating to 
others.  He had adjusted well to his wife and family.  The 
diagnosis was depressive reaction.  The examiner stated that 
the veteran was unable to obtain and maintain employment at 
the time.  The examiner also said that the veteran was in 
need of medication and maybe psychotherapy.

The veteran's 70 percent rating was maintained in a confirmed 
rating decision dated in June 1977.  The veteran disagreed 
with this rating.  He testified at a hearing at the RO in 
August 1977 regarding his inability to maintain employment.  
He said he had tried to work for Ford Motor Company.  He 
lasted three weeks and was let go because he could not do the 
work.  

Associated with the claims file is an August 1977 letter from 
an individual at the Ford Wixom Assembly Plant, which 
indicated that the veteran quit his job voluntarily.  There 
was no indication of a physical disability that affected his 
performance.

During a September 1977 VA psychiatric examination, the 
veteran said that he had tried to work but could not get 
along with others.  He had spent his time at home since he 
had left his employment with Ford.  The diagnosis was 
depressive neurosis in a passive aggressive personality.  The 
examiner stated that the veteran's degree of impairment was 
moderate for both vocational and social impairment.  The 
examiner further stated that it would be beneficial to 
encourage the veteran to see a psychiatrist as often as once 
a week.

The veteran's 70 percent disability rating for depressive 
neurosis was maintained in a rating decision dated in 
November 1977.  However, the veteran was granted TDIU 
benefits, effective as of July 23, 1977, the day after he 
last worked for Ford.  The veteran's 10 percent rating for 
his history of low back pain was reduced to a noncompensable 
rating, effective as of September 1, 1977.  This left the 
veteran's psychiatric disability as his only compensable 
service-connected disability.

The veteran was afforded a VA psychiatric examination in June 
1979.  He was still unemployed and spent his time helping 
around the house.  He had a wife and two children.  He 
received outpatient treatment on a monthly basis.  He was 
noted to be an active church member and visited with his in-
laws and parents.  Based on the results of the interview, the 
examiner stated that the veteran was considered psychotic but 
competent to handle his own funds.  His degree of vocational 
inadaptability was severe while the degree of social 
inadaptability was moderate.  The examiner further noted that 
although a diagnosis of depressive reaction had been made in 
the past, it was the examiner's opinion that the correct 
diagnosis was schizophrenic reaction, chronic 
undifferentiated type.  

A June 1979 confirmed rating decision continued both the 
veteran's 70 percent disability rating and his entitlement to 
TDIU benefits.

During a November 1980 VA psychiatric examination, it was 
related that the veteran was not employed and had not worked 
since his employment with Ford.  The examiner stated that the 
veteran's condition had not changed since the 1979 VA 
examination.  The diagnosis was schizophrenic reaction.  The 
examiner stated that the veteran continued to be psychotic 
and was comfortable only with tranquilizers and able to 
function to a degree with medication.  His social and 
vocational impairment was determined to be moderate to 
severe.

The RO solicited a medical opinion in January 1981.  The 
basis for the request was the varying diagnoses that had been 
provided over the several VA examinations.  The opinion 
stated that the veteran's schizophrenia was a maturation of 
symptomatology of service-connected neurosis.

In February 1981, the veteran was again assigned a 100 
percent rating for schizophrenic reaction, effective from 
November 21, 1980.  The basis for this change was because of 
an unemployability review, and the February 1981 VA medical 
opinion which stated that the veteran's schizophrenic 
reaction was a maturation of his previous neurosis.  The 
veteran's TDIU rating was terminated as of November 20, 1980.

The veteran was afforded a VA psychiatric examination in 
October 1983.  No records were available to the examiner.  
The veteran had last worked in 1977.  He was still receiving 
outpatient treatment and medication from a VA mental health 
clinic.  He was still married, with five children.  He was 
well dressed and groomed appropriately.  His speech was 
clear, coherent, and relevant and goal-directed.  He did not 
seem to have overt delusions but he did not appear to get 
along with others outside of his immediate family.  There was 
no evidence of thought disorder.  The diagnosis was 
schizophrenic reaction.  The examiner stated that the degree 
of social and vocational impairment was moderately severe.

The RO continued the veteran's 100 percent rating for 
schizophrenic reaction in a confirmed rating decision dated 
in October 1983.

The veteran was afforded a VA psychiatric examination in 
April 1985.  The examiner noted that the veteran's last 
examination reported his degree of social and industrial 
impairment as moderately severe and that the veteran had not 
been employed since 1977.  The veteran was in the process of 
buying a home but was concerned about the crime in his 
neighborhood.  He continued to receive treatment and 
medications on an outpatient basis.  On objective evaluation, 
the veteran was neatly dressed.  He was somewhat withdrawn.  
His speech was coherent and relevant.  He displayed no 
confusion, thought disorder or looseness of thought 
association.  Thought content centered mostly on his feeling 
that he could not tolerate pressure and that this kept him 
from being employed.  He denied hallucinations and delusions 
but was not anxious to go out and be sociable.  He said that 
he "slept good and ate good."  His mood was slightly 
depressed.  The diagnosis was schizophrenic disorder, 
schizoaffective type.  The examiner said that the veteran was 
not acutely psychotic; however, he displayed some depressed 
features.  The examiner opined that the veteran's social 
impairment was mild to moderate.  The vocational impairment 
was of a moderate degree.  The examiner added that the 
veteran appeared to have been doing quite well and had had no 
hospitalization since he was in service in 1973.  He 
concluded that the veteran's mental status had somewhat 
improved from that of the previous examination and he was 
adjusting quite well.

The RO reviewed the results of the April 1985 VA examination.  
In a rating decision dated May 1, 1985, the RO stated that 
the veteran's 100 percent rating for schizophrenic disorder, 
schizoaffective type, was to be reduced to 70 percent, 
effective as of August 1, 1985.  The veteran was notified of 
this action in May 1985.  The notice advised the veteran of 
his right to dispute the reduction and to produce additional 
evidence to show that the reduction should not be made.  

The veteran submitted a notice of disagreement in May 1985.  
The RO then furnished the veteran with a statement of the 
case (SOC) in June 1985.  The SOC styled the issue as a claim 
for an increased rating rather than whether the reduction of 
the 100 percent rating was proper.  The SOC referenced 
38 C.F.R. §§ 3.321(a), 4.1, 4.130, and 4.132 (1985).

The veteran then submitted his substantive appeal in June 
1985.  He contended that his condition had not improved and 
that he was still not able to cope with being around people 
other than his family.  

The veteran and his spouse testified at a hearing at the RO 
in September 1985.  The veteran testified that he was 
terminated from his employment with Ford because he was not 
able to perform his duties and get along with his co-workers.  
He slept well because of the medication he was prescribed.  
He would take his medication just before bedtime and would 
still feel drowsy from the effect until even almost noon the 
next day.  The veteran's spouse said that the veteran was 
depressed and would be easily upset.  He liked to be by 
himself.  He did not have any hobbies and just sat around the 
house.  The veteran and his spouse both testified that his 
children would upset him such that he would go outside to get 
away.  He did not have any friends that came to visit at the 
house.  The veteran further testified that he tried to avoid 
crowds because he would become nervous and shaky.  When they 
would go grocery shopping, he would stay in the car most of 
the time and wait for his wife.  He had tried to work at a 
car dealership after being at Ford.  He was fired from that 
job because he did not get along with his co-workers.  He did 
play with his children at home but did not take an active 
role in their outside activities.  The veteran testified that 
he received psychiatric care on a bi-monthly basis at the 
"VA hospital."  He would hear voices sometimes when he 
would be sitting at home.  He said that he would become upset 
with other drivers and become all wound up.  He tended to 
stay at home because of these feelings.  

Medical records from Mount Carmel Mercy Hospital were 
associated with the claims file in November 1985.  However, 
the records related to treatment provided to the veteran 
regarding his low back disability. 

Associated with the claims file are letters signed by the 
veteran's treating VA psychiatrist and section chief of the 
Mental Hygiene Clinic from the Allen Park VA Medical Center 
(VAMC), dated in March and June 1986, respectively. The March 
1986 letter noted that the veteran had attended the clinic 
for a long time for outpatient help.  He was recently noted 
to have problems with anxiety, depression, and showing 
paranoid delusions.  He appeared to be under a lot of 
financial problems and felt frustrated and easily lost his 
temper.  The physicians opined that the veteran's ability to 
maintain gainful employment was moderately restricted due to 
paranoid delusions, anxiety and depression.  The June 1986 
letter repeated much of the same information.  However, the 
veteran's ability to maintain gainful employment was noted to 
be markedly restricted due to paranoid delusions, anxiety and 
depression.  The physicians also provided a multi-axial 
assessment and listed the severity of the veteran's stressors 
as severe-moderate and his highest level of adaptive 
functioning in the past year as poor.

The veteran was afforded a VA psychiatric examination in July 
1986.  The examiner was the same as for the April 1985 VA 
examination.  The veteran was upset with the reduction of his 
100 percent disability rating.  He had developed nightmares 
that people were trying to harm him.  He was having dreams 
about the service.  He had a different dream every night.  He 
could not sleep since his disability was reduced.  The 
diagnosis was schizophrenia disorder, schizophrenic type.  
The examiner stated that there was no change in the mental 
status from the April 1985 examination.  The examiner again 
opined that the veteran was functioning quite well and had 
not been hospitalized since 1973.  His social impairment was 
listed as mild to moderate and his vocational impairment 
given as moderate.

Analysis

The veteran claims that his 100 percent rating for service-
connected schizophrenic disorder, schizoaffective type, was 
improperly reduced to 70 percent in a May 1985 rating 
decision.  The laws and regulations applicable to this case 
are those which were in effect when the rating was reduced.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C. § 355 (1985); 38 C.F.R. Part 
4 (1985).

Under the rating criteria for schizophrenic disorder, 
schizoaffective type, a 70 percent rating was warranted when 
the ability to maintain effective and favorable relationships 
with people is seriously impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
pronounced impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior; or demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9200 (1985).

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from the date of 
notice to the payee expires.  The veteran will be notified 
and given 60 days to present additional evidence.  38 C.F.R. 
§ 3.105(e) (1985).

Total disability ratings, when warranted by the severity of 
the condition, will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction will not be considered pending reexamination after 
a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) 
(1985).

The regulations also provide that a rating which has been in 
effect for 5 years or more may not be reduced on the basis of 
only one examination in cases where the disability is a 
result of a disease subject to temporary or episodic 
improvement.  38 C.F.R. § 3.344(a), (c) (1985).  
Additionally, in cases where a rating has been in effect for 
more than five years, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
conditions of ordinary life.  38 C.F.R. § 3.344(a), (c); see 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  The five-
year period is calculated from the effective date of the 
rating until the effective date of the actual reduction.  
Brown v. Brown, 5 Vet. App. 413, 419 (1993).

In this case the veteran's 100 percent schedular rating was 
not in effect for five years.  His 100 percent rating was 
made effective from November 21, 1980, with the reduction to 
70 percent effective as of August 1, 1985.  Accordingly, the 
provisions of 38 C.F.R. § 3.344(a), (b) are not for 
application.  

However, after consideration of all of the evidence of record 
for the period through July 1986, the Board finds that the 
veteran's schizophrenic disorder did not undergo a material 
improvement.  The veteran has been consistently rated at 
either the 100 percent schedular level or in receipt of TDIU 
benefits for the period from May 1973 to August 1985.  The 
only time he was rated at less than a "total disability" 
was from August 1976 to July 1977.

For the period from April 1974 to July 1986, the veteran was 
afforded 11 VA psychiatric examinations.  All of the 
examination reports described his level of vocational 
(industrial) impairment as moderate, moderately severe, or 
severe with one instance where the examiner stated that the 
veteran was unable to obtain and maintain employment in April 
1977.  The April 1985 and July 1986 VA examinations were by 
the same examiner.  This examiner wrote the most favorable 
assessment of the veteran's disability when compared with the 
reports of the examiners that conducted the other 
examinations.  

In contrast to the April 1985 and July 1986 examination 
reports, the 1986 letters from the veteran's treating 
psychiatrist and Mental Hygiene Clinic section chief reported 
the veteran's ability to maintain gainful employment as 
first, moderately restricted, and second, as markedly 
restricted.  This assessment was based on a long-term 
evaluation of the veteran through outpatient therapy and as a 
result of a long-term program of management by medication.  

The evidence of record clearly demonstrates that the veteran 
has remained unemployed for any substantial and gainful 
employment for essentially the entire period of time since 
his discharge from service in 1973.  His brief employment at 
Ford and part-time work as a gas station attendant do not 
support the contention that he can maintain substantially 
gainful employment.  Further, there is no evidence in the 
record to show that the he is capable of obtaining employment 
but has failed to do so.

In summary, 38 C.F.R. § 3.343(a) requires that examination 
reports showing material improvement must be evaluated in 
conjunction with all of the facts of record.  In determining 
whether a reduction is in order, consideration must be given 
to whether the improvement was under the ordinary conditions 
of life, such as working or actively seeking work, or "by 
following a regimen which precludes work, and if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months)."

In this case, it is arguable that the veteran showed any 
material improvement in 1985 in light of the 1986 letters 
from the veteran's VA physician.  Assuming arguendo that the 
April 1985 VA examination did reflect material improvement, 
there is no evidence to show that it was brought about by 
anything other than the veteran remaining in a relatively 
stress-free environment, on medication and with continued 
therapy over the years.  The Board finds that the evidence of 
record does not support a reduction of the veteran's 100 
percent rating for schizophrenic disorder, schizoaffective 
type, under 38 C.F.R. § 3.343(a).  As such, the reduction 
from the May 1985 rating decision was not proper and the 
veteran's 100 percent rating is restored.

The effect of this decision is to render void all subsequent 
Board and RO decisions regarding the issue of increased 
rating for schizophrenia.


ORDER

The restoration of the veteran's 100 percent schedular rating 
for schizophrenic disorder, schizoaffective type, is granted, 
effective on and after August 1, 1985, subject to the laws 
and regulations governing the award of monetary benefits.



			
	SHANE A. DURKIN	BARBARA B. COPELAND
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

